7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims
Claims 1-20 are the current claims hereby under examination and pending in the instant application.

Claim Objections
Claims 10 recites the limitation “a control signal” in line 2. It is unclear if this term draws antecedence from the “control signal” in claim 9 lines 1-2, or if it refers to a new and separate control signal. It is suggested to amend line 2 to recite “the control signal.” Appropriate correction is required.
Claims 18 is objected to because there is a lack of antecedent basis for “the pumping mechanism” in lines 3-4. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“the pumping mechanism” as recited in claim 18 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “to increase, decrease or stop the delivery of said one or more testosterone”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “pumping” preceding the generic placeholder describes the function, not the structure, of the mechanism).
The phrase “the pumping mechanism” in the context of the claims is being interpreted as may for example be fluidly coupled to a reservoir for creating fluidic pressure to facilitate delivery of a testosterone replacement [para 0048]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 8 lines 1-2 reads “said analyte sensor is remotely implanted subcutaneously within the patient” which encompasses a human organism. It is suggested to amend lines 1-2 to read “said analyte sensor is configured to be remotely implanted subcutaneously within the patient.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barry (US 2020/0330036), hereinafter Barry.


    PNG
    media_image1.png
    394
    862
    media_image1.png
    Greyscale
Regarding claim 13, Barry teaches a wearable patch (wearable sensor assembly 500; fig 3A-C) comprising: an analyte sensor (implanting sensor 138; fig 3A-C); a transceiver (“Sensor electronics 112 within sensor assembly 500, 600 can transmit information (e.g., measurements, analyte data, and glucose data) to a remotely located device (e.g., 114, 116, 118, 120 shown in FIG. 1)” [para 0189]); a processor (processor module 214; fig 2), operatively coupled to the analyte sensor and to the transceiver (communication ports 238; fig 2; “Processor module 214 may be integral to sensor electronics 112 and/or may be located remotely” [para 0169]), the processor (processor module 214; fig 2) operative to: obtain testosterone levels collected using the analyte sensor (“Furthermore, although the description herein refers to glucose as the analyte being measured, processed, and the like, other analytes may be used as well including, for example, ketone bodies (e.g., acetone, acetoacetic acid and beta hydroxybutyric acid, lactate, etc.), glucagon, acetyl-CoA, triglycerides, fatty acids, intermediaries in the citric acid cycle, choline, insulin, cortisol, testosterone, and the like.” [para 0165]); and send the testosterone levels obtained using the analyte sensor to a second device over a wireless link using the transceiver (“Sensor electronics 112 within sensor assembly 500, 600 can transmit information (e.g., measurements, analyte data, and glucose data) to a remotely located device (e.g., 114, 116, 118, 120 shown in FIG. 1)” [para 0189]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2020/0345626), hereinafter Hudson, and further in view of Schwartz (US 8,702,685), hereinafter Schwartz.

Regarding claim 1, Hudson teaches an implantable medical device for delivering testosterone (“When the preferred embodiment is assembled and filled with a testosterone formulation and implanted subcutaneously in the human body” [para 0022]). Hudson does not explicitly teach the device comprising: a front surface including one or more openings for one or more channels; at least one reservoir connected to said one or more channels, each reservoir configured to hold testosterone; a catheter extending from a side surface and connected to said at least one reservoir, said catheter for delivering said testosterone to a patient; and a pump connected to said catheter, said pump configured to dynamically regulate the delivery of said testosterone.
However, Schwartz teaches the device comprising: a front surface (fig 3) including 
    PNG
    media_image2.png
    453
    1027
    media_image2.png
    Greyscale
one or more openings (reservoir fill port 300; fig 3) for one or more channels (“the drug reservoir fill port 300 is raised from the outer surface of the device housing 370” [col 6, lines 50-51]); at least one reservoir connected to said one or more channels (“the drug reservoir fill port 300 is raised from the outer surface of the device housing 370” [col 6, lines 50-51]), each reservoir configured to hold testosterone (“the system comprises one or more drug fluid reservoirs to store a pharmaceutical agent effective for treating ED” [col 4, lines 67, col 5, lines 1-2]); a catheter (catheter 120; fig 1) extending from a side surface (fig 3) and connected to said at least one reservoir (“a constant pressure on the drug reservoir 330 to force the drug out through the catheter port 310 to the site of delivery via a capillary” [col 6, lines 4-6]), said catheter for delivering said testosterone to a patient (“a constant pressure on the drug reservoir 330 to force the drug out through the catheter port 310 to the site of delivery via a capillary” [col 6, lines 4-6]); and a pump (“In one embodiment of the infusion pump, the pump housing is separated into two chambers by a flexible titanium bellows 340” [col 6, lines 10-12]) connected to said catheter (catheter 120; fig 1), said pump configured to dynamically regulate the delivery of said testosterone (“The use of a microfluidic valve to control flow from a constant flow rate infusion pump” [col 7, lines 38-39]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Hudson to further include the device comprising: a front surface including one or more openings for one or more channels; at least one reservoir connected to said one or more channels, each reservoir configured to hold testosterone; a catheter extending from a side surface and connected to said at least one reservoir, said catheter for delivering said testosterone to a patient; and a pump connected to said catheter, said pump configured to dynamically regulate the delivery of said testosterone based on the teachings of Schwartz, as a way to provide an implantable drug delivery system [col 3, lines 27-28].

Regarding claim 2, Hudson and Schwartz teach the limitations to claim 1 described above. The combination of Hudson and Schwartz does not explicitly teach wherein each opening includes a pierceable and reclosable membrane.
However, Schwartz teaches wherein each opening (self-sealing septum 300; fig 3) includes a pierceable and reclosable membrane (“in one embodiment, the drug reservoir can be refilled by inserting a non-coring needle through the skin of the patient and through a septum” [col 6, lines 45-48]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of modified Hudson to further include wherein each opening includes a pierceable and reclosable membrane based on the teachings of Schwartz, as a way to provide an implantable drug delivery system [col 3, lines 27-28].

Regarding claim 11, Hudson and Schwartz teach the limitations to claim 1 described above. Hudson further teaches wherein the testosterone is selected from a group consisting of unmodified testosterone, testosterone propionate, testosterone enanthate, testosterone undecanoate, testosterone cypionate, testosterone undecylenate, other testosterone derivates, human chorionic growth hormone, conjugated estrogens, estradiol, esterified estrogens, progesterone, methylprogesterone, progesterone derivates, and anastrazole (“The testosterone formulation 30 can consist of the following testosterone formulations: testosterone, testosterone enanthate, testosterone decanoate, testosterone cypionate, testosterone isocaproate, testosterone phenylpropionate, and testosterone propionate.” [para 0028]).

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2020/0345626), hereinafter Hudson, further in view of Schwartz (US 8,702,685), hereinafter Schwartz, as applied to claim 1 above, and further in view of Kessel et al. (US 2021/0393870), hereinafter Kessel.

Regarding claim 3, Hudson and Schwartz teach the limitations to claim 1 described above. The combination of Hudson and Schwartz does not explicitly teach wherein said one or more channels include a detector configured to detect the presence of a needle for refilling said at least one reservoir. 
However, Kessel teaches wherein said one or more channels include a detector configured to detect the presence of a needle for refilling said at least one reservoir (“a sensor may indicate to electronic control assembly 110 that reservoir 118 has been filled once and may trigger a shutter to close over septum 146 after a single filling” [para 0213]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of modified Hudson to further include wherein said one or more channels include a detector configured to detect the presence of a needle for refilling said at least one reservoir based on the teachings of Kessel, as a way to deliver infusible fluid from a reservoir to an external infusion set [para 0006].

Regarding claim 4, Hudson and Schwartz teach the limitations to claim 1 described above. The combination of Hudson and Schwartz does not explicitly teach wherein each reservoir includes a sensor configured to measure an amount of testosterone corresponding to the reservoir. 
However, Kessel teaches wherein each reservoir includes a sensor configured to measure an amount of testosterone corresponding to the reservoir (“With respect to the pump system 2900, FIG. 147 represents various embodiments of the location for one or more optical sensors 2956, 2958 to sense the pump plunger 2902, as well as an embodiment of the location of an optical sensor 2954 to sense the measurement valve 2908” [para 0956]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of modified Hudson to further include wherein each reservoir includes a sensor configured to measure an amount of testosterone corresponding to the reservoir based on the teachings of Kessel, as a way to deliver infusible fluid from a reservoir to an external infusion set [para 0006].

Regarding claim 12, Hudson and Schwartz teach the limitations to claim 1 described above. The combination of Hudson and Schwartz does not explicitly teach a speaker configured to output audible notifications.
	However, Kessel teaches a speaker configured to output audible notifications (“After each time that switch assembly 318 is depressed, infusion pump assembly 100, 100′ may provide on audible response to the user via an internal speaker/sound generation device (not shown).” [para 0368]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of modified Hudson to further include a speaker configured to output audible notifications based on the teachings of Kessel, as a way to deliver infusible fluid from a reservoir to an external infusion set [para 0006].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2020/0345626), hereinafter Hudson, further in view of Schwartz (US 8,702,685), hereinafter Schwartz, as applied to claim 1 above, further in view of Sipe (US 2020/0188577), hereinafter Sipe, and further in view of Hasse (US 11,285,258), hereinafter Hasse.
	
Regarding claim 5, Hudson and Schwartz teach the limitations to claim 1 described above. The combination of Hudson and Schwartz does not explicitly teach wherein said front surface further including a plurality of light emitting diodes (LEDs) positioned around each opening, said LEDs configured to illuminate in response to at least one of a refilling operation.
However, Sipe teaches wherein said front surface further (fig 12) including a plurality of light emitting diodes (LEDs) (light 170; fig 12) positioned around each opening (fig 12), said LEDs configured to illuminate in response to at least one of a refilling 
    PNG
    media_image3.png
    374
    496
    media_image3.png
    Greyscale
operation (“In some instances, a sensor may be emplaced in port 140 to detect breach of septum, breach of light within reservoir, or otherwise detect syringe, needle, etc. to activate light 170.” [para0063]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of modified Hudson to further include wherein said front surface further including a plurality of light emitting diodes (LEDs) positioned around each opening, said LEDs configured to illuminate in response to at least one of a refilling operation and a notification based on the teachings of Sipe, as a way to locate a medical port [para 0008]. 
Modified Hudson in view of Sipe does not explicitly teach a notification. 
Furthermore, Hasse teachesa notification (“In any event, processor 26 may transmit a message via telemetry module 30, e.g., to programmer 20, when a needle penetrates, e.g., first septum 44. Processor 26 may transmit a separate message when the needle penetrates second septum 46. In a different example, processor 26 transmits a message when a needle is withdrawn from septum 46 and again when the needle is withdrawn from septum 44.” [col 10, lines 42-49]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of modified Hudson to further include a notification based on the teachings of Hasse, as a way to provide techniques for managing fluid delivery of fluid reservoirs [col 1, lines 47-48].

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2020/0345626), hereinafter Hudson, further in view of Schwartz (US 8,702,685), hereinafter Schwartz, as applied to claim 1 above, and further in view of Barry (US 2020/0330036), hereinafter Barry.

Regarding claim 6, Hudson and Schwartz teach the limitations to claim 1 described above. The combination of Hudson and Schwartz does not explicitly teach wherein said pump is operatively coupled to a continuous analyte sensor configured to measure a testosterone level of the patient.
However, Barry teaches wherein said pump (medicament delivery pump 102; fig 1) is operatively coupled to a continuous analyte sensor (“FIG. 1 depicts an example system 100, in accordance with some example implementations. The system 100 includes an analyte sensor system 101 including sensor electronics 112 and an analyte sensor 138. The system 100 may include other devices and/or sensors, such as medicament delivery pump 102” [para 0158]; fig 1) configured to measure a testosterone level of the patient (“Furthermore, although the description herein refers to glucose as the analyte being measured, processed, and the like, other analytes may be used as well including, for example, ketone bodies (e.g., acetone, acetoacetic acid and beta hydroxybutyric acid, lactate, etc.), glucagon, acetyl-CoA, triglycerides, fatty acids, intermediaries in the citric acid cycle, choline, insulin, cortisol, testosterone, and the like.” [para 0165])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of modified Hudson to further include wherein said pump is operatively coupled to a continuous analyte sensor configured to measure a testosterone level of the patient based on the teachings of Barry, as a way to provide an analyte sensor apparatus [para 0006].

Regarding claim 8, Hudson, Schwartz and Barry teach the limitations to claim 6 described above. The combination of Hudson, Schwartz and Barry does not explicitly teach wherein said analyte sensor is remotely implanted subcutaneously within the patient.
However, Barry teaches wherein said analyte sensor (sensor assembly 500; fig 3A-C) is remotely implanted subcutaneously within the patient (“FIGS. 3A, 3B, and 3C illustrate an exemplary implementation of analyte sensor system 101 implemented as a wearable device such as an on-skin sensor assembly 500, 600.” [para 0188]; fig 3A-C; “FIG. 1 depicts an example system 100, in accordance with some example implementations. The system 100 includes an analyte sensor system 101 including sensor electronics 112 and an analyte sensor 138. The system 100 may include other devices and/or sensors, such as medicament delivery pump 102” [para 0158]; fig 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of modified Hudson to further include wherein said analyte sensor is remotely implanted subcutaneously within the patient based on the teachings of Barry, as a way to provide an analyte sensor apparatus [para 0006].

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2020/0345626), hereinafter Hudson, further in view of Schwartz (US 8,702,685), hereinafter Schwartz, as applied to claims 1 and 6 above, and further in view of Chiravuri et al. (US 8,323,246), hereinafter Chiravuri.

Regarding claim 7, Hudson, Schwartz and Barry teach the limitations to claim 6 described above. The combination of Hudson, Schwartz and Barry does not explicitly teach wherein said analyte sensor extends from a side surface opposite said catheter assembly.
However, Chiravuri teaches wherein said analyte sensor (“Sensors used to monitor a patient's state can include pH sensors, glucose sensors, hormonal sensors (e.g., estrogen, testosterone);” [col 11, lines 1-3]; “The reservoir 120 is not particularly limited and can include any structure that is able to both retain and release its fluid contents” [col 6, lines 24-26]) extends from a side surface opposite said catheter assembly (catheter delivery tube 370). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of modified Hudson to further include wherein said analyte sensor extends from a side surface opposite said catheter assembly based on the teachings of Barry, as a way to provide an analyte sensor apparatus [para 0006]. Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 9, Hudson and Schwartz teach the limitations to claim 1 described above. The combination of Hudson and Schwartz does not explicitly teach further comprising a transceiver configured to receive a control signal from one or more external devices.
However, Chiravuri teaches further comprising a transceiver (“The communication system also is not particularly limited and can include a wired and/or (preferably) a wireless interface to the microprocessor.” [col 19, lines 50-52]) configured to receive a control signal from one or more external devices (“The communication system occasionally “wakes up' from the sleep state to listen for a start transmission signal from an external device and reciprocates the start transmission signal with a return signal containing synchronization data.” [col 11, lines 20-24]; fig 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of modified Hudson to further include further comprising a transceiver configured to receive a control signal from one or more external devices based on the teachings of Chiravuri, as a way of delivering accurate fluid flow rates/volumes [col 2, lines 44-45].

Regarding claim 10, Hudson, Schwartz and Chiravuri teach the limitations to claim 9 described above. The combination of Hudson, Schwartz and Chiravuri does not explicitly teach wherein said pump is configured to increase, decrease or stop the delivery of said testosterone in response to a control signal from the one or more external devices. 
However, Chiravuri teaches wherein said pump is configured to increase, decrease or stop the delivery of said testosterone (“the fluid flow rate from each reservoir can be independently controlled” [col 2, lines 46-47]; “the plurality of medications is delivered the patient at independently controlled flow rates by independently adjusting each liquid metering unit in response to a flow control program stored in the microprocessor.” [col 4, lines 28-31]) in response to a control signal from the one or more external devices (“After synchronization, the external device is able to communicate information requests, re-programming (e.g., new flow rate and/or bolus delivery schedules, system self-test commands, post-deployment calibration or recalibration), patient-controlled bolus delivery commands, or an end-transmission signal to the microprocessor” [col 11, lines 24-30]; “The communication system is preferably configured for two-way communication such that new and/or updated programs and instructions can be uploaded to the microprocessor and further such that any flow rate time series data and/or any other sensed data stored in the microprocessor memory can be downloaded to an external computer (i.e., external to the patient) for data analysis.” [col 10, lines 52-58]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of modified Hudson to further include wherein said pump is configured to increase, decrease or stop the delivery of said testosterone in response to a control signal from the one or more external devices based on the teachings of Chiravuri, as a way of delivering accurate fluid flow rates/volumes [col 2, lines 44-45].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 2020/0330036), hereinafter Barry, as applied to claim 13 above, and further in view of Patolsky et al. (US 2019/0223795), hereinafter Patolsky.

Regarding claim 14, Barry teaches the limitations to claim 13 described above. Barry does not explicitly teach further comprising a needle including one or more carbon nanotubes, wherein the carbon nanotubes are single-walled carbon nanotubes or multi-walled carbon nanotubes. 

    PNG
    media_image4.png
    552
    758
    media_image4.png
    Greyscale
However, Patolsky teaches further comprising a needle (microneedles 16; fig 1A) including one or more carbon nanotubes (“The nanotubes can be single-walled nanotubes, multi–walled nanotubes” [para 0126]), wherein the carbon nanotubes are single-walled carbon nanotubes or multi-walled carbon nanotubes (“The nanotubes can be single-walled nanotubes, multi–walled nanotubes” [para 0126]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor of Barry to further include further comprising a needle including one or more carbon nanotubes, wherein the carbon nanotubes are single-walled carbon nanotubes or multi-walled carbon nanotubes based on the teachings of Patolsky, as a way to provide a system for monitoring a bioanalyte.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 2020/0330036), hereinafter Barry, further in view of Patolsky et al. (US 2019/0223795), hereinafter Patolsky, as applied to claim 14 above, and further Strano et al. (US 2020/0348291).

Regarding claim 15, Barry and Patolsky teach the limitations to claim 14 described above. The combination of Barry and Patolsky does not explicitly teach wherein analyte sensor is configured to collect the testosterone levels using at least one of a corona phase molecular recognition technique, an anti-testosterone antibody, and an aptamer specific for testosterone.
However, Strano teaches wherein analyte sensor (“FIG. 1A shows proposed mechanism of sensor” [para 0031]; fig 1A) is configured to collect the testosterone levels using at least one of a corona phase molecular recognition technique, an anti-testosterone antibody, and an aptamer specific for testosterone (“FIGS. 1A-1C depicts semi-rational design for Corona Phase Molecular Recognition sensor for steroid hormone sensing.” [para 0031]; fig 1A-C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor of modified Barry to further include further wherein analyte sensor is configured to collect the testosterone levels using at least one of a corona phase molecular recognition technique, an anti-testosterone antibody, and an aptamer specific for testosterone based on the teachings of Strano, as a way of sensing steroid hormones.

Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 2020/0330036), hereinafter Barry, applied to claim 13 above, further in view of Hudson (US 2020/0345626), hereinafter Hudson, further in view of Schwartz (US 8,702,685), hereinafter Schwartz, and further in view of Chiravuri et al. (US 8,323,246), hereinafter Chiravuri.

Regarding claim 16, Barry teaches the wearable patch of claim 13 as described above. Barry further teaches wherein the medical device (medicament delivery pump 102; fig 1) is the second device (“The system 100 may include other devices and/or sensors, such as medicament delivery pump 102 and glucose meter 104.” [para 0158]). Barry does not explicitly teach a system for dynamically controlling delivery of testosterone.
However, Hudson teaches a system for dynamically controlling delivery of testosterone (“When the preferred embodiment is assembled and filled with an testosterone formulation and implanted subcutaneously in the human body, the drug formulation passes through the porous membrane into the subcutaneous tissue” [para 0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor of Barry to further include a system for dynamically controlling delivery of testosterone based on the teachings of Hudson, as a way to provide a testosterone formulation [para 0021]. Modified Barry in view of Hudson does not explicitly teach further comprising: an implantable medical device including a pump, the control signal configured to cause the pump to deliver the testosterone to a patient at the determined flow rate.
Furthermore, Schwartz teaches further comprising: an implantable medical device (“Ideally, the device will be secured subcutaneously within the abdomen of a patient via a minimally-invasive procedure” [col 7, lines 19-21]) including a pump (“In one embodiment of the infusion pump, the pump housing is separated into two chambers by a flexible titanium bellows 340’ [col 6, lines 10-12]), the control signal (“the microcontroller should be programmed to compensate for a decrease in flow rate by allowing for a correspondingly longer duration of valve opening, thereby maintaining the proper therapeutic dosage” [col 11, lines 39-42]) configured to cause the pump to deliver the testosterone (“the system comprises one or more drug fluid reservoirs to store a pharmaceutical agent effective for treating ED” [col 4, lines 67, col 5, lines 1-2]) to a patient at the determined flow rate (“In accordance with known technique, the flow rate may be varied by using different lengths and/or diameters of flow restrictive capillary tubing” [col 6, lines 22-24]; “The use of a microfluidic valve to control flow from a constant flow rate infusion pump” [col 7, lines 38-39]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor of modified Barry to further include further comprising: an implantable medical device including a pump, the control signal configured to cause the pump to deliver the testosterone to a patient at the determined flow rate based on the teachings of Schwartz, as a way to provide an implantable drug delivery system [col 3, lines 27-28]. Modified Barry in view of Schwartz does not explicitly teach the medical device comprising: a transceiver; a processor operatively coupled to the transceiver; a non-volatile, non-transitory memory storing one or more modules with instruction executed by the processor, the processor operative to: analyze the testosterone levels collected by the analyte sensor; determine a flow rate for dispensing testosterone; and output a control signal to the pump, the control signal configured to cause the pump to deliver the testosterone to a patient at the determined flow rate.
Moreover, Chiravuri teaches the medical device (liquid delivery apparatus 100; fig 1) comprising: a transceiver (“The communication system also is not particularly limited and can include a wired and/or (preferably) a wireless interface to the microprocessor” [col 10, lines 50-53]); a processor (“The electronic control system is not particularly limited and generally includes a microprocessor electrically connected to certain components of the liquid delivery apparatus 100” [col 10, lines 33-36]) operatively coupled to the transceiver (“The communication system is preferably configured for two-way communication such that new and/or updated programs and instructions can be uploaded to the microprocessor and further such that any flow rate time series data and/or any other sensed data stored in the microprocessor memory can be downloaded to an external computer (i.e., external to the patient) for data analysis” [col 10, lines 52-59]); a non-volatile, non-transitory memory (“The electronic control system is not particularly limited and generally includes a microprocessor electrically connected to certain components of the liquid delivery apparatus 100 and memory (e.g., non-volatile) to store various device operation programs, protocols, and data.” [col 10, lines 33-37]) storing one or more modules with instruction executed by the processor (“The electronic control system is not particularly limited and generally includes a microprocessor electrically connected to certain components of the liquid delivery apparatus 100 and memory (e.g., non-volatile) to store various device operation programs, protocols, and data.” [col 10, lines 33-37]), the processor (“The electronic control system is not particularly limited and generally includes a microprocessor electrically connected to certain components of the liquid delivery apparatus 100” [col 10, lines 33-36]) operative to: analyze the testosterone levels collected by the analyte sensor (“Sensors used to monitor a patient's state can include pH sensors, glucose sensors, hormonal sensors (e.g., estrogen, testosterone);” [col 11, lines 1-3]; “The reservoir 120 is not particularly limited and can include any structure that is able to both retain and release its fluid contents” [col 6, lines 24-26]); determine a flow rate for dispensing testosterone (“pressure measurements at multiple time intervals permits determination of the flow rate of fluid exiting the reservoir 120.” [col 8, lines 1-3]); and output a control signal to the pump (“the fluid flow rate from each reservoir can be independently controlled” [col 2, lines 46-47]; “the plurality of medications is delivered the patient at independently controlled flow rates by independently adjusting each liquid metering unit in response to a flow control program stored in the microprocessor.” [col 4, lines 28-31]; “The communication system is preferably configured for two-way communication such that new and/or updated programs and instructions can be uploaded to the microprocessor and further such that any flow rate time series data and/or any other sensed data stored in the microprocessor memory can be downloaded to an external computer (i.e., external to the patient) for data analysis” [col 10, lines 52-59]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor of modified Barry to further include the medical device comprising: a transceiver; a processor operatively coupled to the transceiver; a non-volatile, non-transitory memory storing one or more modules with instruction executed by the processor, the processor operative to: analyze the testosterone levels collected by the analyte sensor; determine a flow rate for dispensing testosterone; and output a control signal to the pump, the control signal configured to cause the pump to deliver the testosterone to a patient at the determined flow rate based on the teachings of Chiravuri, as a way of delivering accurate fluid flow rates/volumes [col 2, lines 44-45].

Regarding claim 18, Barry, Hudson, Schwartz and Chiravuri teach the limitations to claim 16 described above. The combination of Barry, Hudson, Schwartz and Chiravuri does not explicitly teach wherein the processor is further operative to: receive, from one or more external devices, the flow rate; and adjust the control signal.
However, Chiavuri teaches wherein the processor (“The electronic control system is not particularly limited and generally includes a microprocessor electrically connected to certain components of the liquid delivery apparatus 100” [col 10, lines 33-36]) is further operative to: receive, from one or more external devices, the flow rate (“After synchronization, the external device is able to communicate information requests, re-programming (e.g., new flow rate and/or bolus delivery schedules, system self-test commands, post-deployment calibration or recalibration), patient-controlled bolus delivery commands, or an end-transmission signal to the microprocessor” [col 11, lines 24-30]) and adjust the control signal (“The communication system is preferably configured for two-way communication such that new and/or updated programs and instructions can be uploaded to the microprocessor and further such that any flow rate time series data and/or any other sensed data stored in the microprocessor memory can be downloaded to an external computer (i.e., external to the patient) for data analysis.” [col 10, lines 52-58]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor of modified Barry to further include wherein the processor is further operative to: receive, from one or more external devices, the flow rate; and adjust the control signal based on the teachings of Chiavuri, as a way of delivering accurate fluid flow rates/volumes [col 2, lines 44-45]. Modified Barry in view of Chiavuri does not explicitly teach thereby changing the flow rate such that the pumping mechanism is configured to increase, decrease or stop the delivery of said one or more testosterone.
Furthermore, Schwartz teaches thereby changing the flow rate such that the pumping mechanism is configured to increase, decrease or stop (“In accordance with known technique, the flow rate may be varied by using different lengths and/or diameters of flow restrictive capillary tubing” [col 6, lines 22-24]; “The use of a microfluidic valve to control flow from a constant flow rate infusion pump” [col 7, lines 38-39]; “the microcontroller should be programmed to compensate for a decrease in flow rate by allowing for a correspondingly longer duration of valve opening, thereby maintaining the proper therapeutic dosage” [col 11, lines 39-42]) the delivery of said one or more testosterone (“the system comprises one or more drug fluid reservoirs to store a pharmaceutical agent effective for treating ED” [col 4, lines 67, col 5, lines 1-2]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor of modified Barry to further include thereby changing the flow rate such that the pumping mechanism is configured to increase, decrease or stop the delivery of said one or more testosterone based on the teachings of Schwartz, as a way to provide an implantable drug delivery system [col 3, lines 27-28].

Regarding claim 19, Barry, Hudson, Schwartz and Chiravuri teach the limitations to claim 16 described above. The combination of Barry, Hudson, Schwartz and Chiravuri does not explicitly teach wherein the medical device further comprises one or more sensors operatively coupled to the processor.
However, Chiravuri teaches wherein the medical device (liquid delivery apparatus 100; fig 1) further comprises one or more sensors (“Sensors used to monitor a patient's state can include pH sensors, glucose sensors, hormonal sensors (e.g., estrogen, testosterone);” [col 11, lines 1-3]; “The reservoir 120 is not particularly limited and can include any structure that is able to both retain and release its fluid contents” [col 6, lines 24-26]) operatively coupled to the processor (“The electronic control system is not particularly limited and generally includes a microprocessor electrically connected to certain components of the liquid delivery apparatus 100” [col 10, lines 33-36]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor of modified Barry to further include wherein the medical device further comprises one or more sensors operatively coupled to the processor based on the teachings of Chiavuri, as a way of delivering accurate fluid flow rates/volumes [col 2, lines 44-45].

Regarding claim 20, Barry, Hudson, Schwartz and Chiravuri teach the limitations to claim 19 described above. Barry further teaches communicate, in response to the information, one or more notifications to the patient (“The sensor electronics 112 may, as noted, couple (e.g., wirelessly and the like) with one or more devices, such as display devices 114, 116, 118, and/or 120. The display devices 114, 116, 118, and/or 120 may be configured for presenting information (and/or alarming), such as sensor information transmitted by the sensor electronics 112 for display at the display devices 114, 116, 118, and/or 120.” [para 0161]; “This large display device may include a relatively larger display (e.g., larger than the small display device 114) and may be configured to display information, such as a graphical representation of the sensor data including current and historic sensor data output by sensor system 100.” [para 0163]). The combination of Barry, Hudson, Schwartz and Chiravuri does not explicitly teach wherein the processor is further operative to: analyze information collected by the one or more sensors.
However, Chiravuri teaches wherein the processor (“The electronic control system is not particularly limited and generally includes a microprocessor electrically connected to certain components of the liquid delivery apparatus 100” [col 10, lines 33-36]) is further operative to: analyze information collected by the one or more sensors (“Sensors used to monitor a patient's state can include pH sensors, glucose sensors, hormonal sensors (e.g., estrogen, testosterone);” [col 11, lines 1-3]; “The reservoir 120 is not particularly limited and can include any structure that is able to both retain and release its fluid contents” [col 6, lines 24-26]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor of modified Barry to further include wherein the processor is further operative to: analyze information collected by the one or more sensors based on the teachings of Chiavuri, as a way of delivering accurate fluid flow rates/volumes [col 2, lines 44-45]. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 2020/0330036), hereinafter Barry, further in view of Hudson (US 2020/0345626), hereinafter Hudson, further in view of Schwartz (US 8,702,685), hereinafter Schwartz, further in view of Chiravuri et al. (US 8,323,246), hereinafter Chiravuri, as applied to claim 16 above, and further in view of Connelly et al. (US 6,589,229), hereinafter Connelly.

Regarding claim 17, Barry, Hudson, Schwartz and Chiravuri teach the limitations to claim 16 described above. The combination of Barry, Hudson, Schwartz and Chiravuri does not explicitly teach each entry corresponding to the testosterone. 
However, Schwartz teaches each entry corresponding to the testosterone (“the microcontroller should be programmed to compensate for a decrease in flow rate by allowing for a correspondingly longer duration of valve opening, thereby maintaining the proper therapeutic dosage” [col 11, lines 39-42]; “the system comprises one or more drug fluid reservoirs to store a pharmaceutical agent effective for treating ED” [col 4, lines 67, col 5, lines 1-2]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor of modified Barry to further include each entry corresponding to the testosterone based on the teachings of Schwartz, as a way to provide an implantable drug delivery system [col 3, lines 27-28]. Modified Barry in view of Schwartz does not explicitly teach wherein the processor is further operative to: obtain the flow rate from a lookup table stored in the non-volatile, non-transitory memory comprising a plurality of entries.
Furthermore, Connelly teaches obtain the flow rate from a lookup table stored in the non-volatile, non-transitory memory (“In block 166, the value of the flow timer is read and is used to obtain a corresponding flow rate value from the lookup table in the memory of the microcontroller 132.” [col 16, lines 5-7]) comprising a plurality of entries (“Determination of the flow rate of the liquid medication in the flow channel 55 of FIG. 10 is carried out with the use of a stored lookup table.” [col 14, lines 4-6]; “An internal lookup table in the logic controller chip 58 correlates the measured time delay with the flow rate of the liquid medication in the channel 55” [col 11, lines 55-58]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor of modified Barry to further include wherein the processor is further operative to: obtain the flow rate from a lookup table stored in the non-volatile, non-transitory memory comprising a plurality of entries based on the teachings of Connelly, as a way to provide a drug infusion device that is capable of achieving a precise flow rate [col 3, lines 1-2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS CHIANG/
Examiner, Art Unit 3791   


/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791